Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       20-MAR-2019
                                                       09:23 AM



                           SCAD-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                          Petitioner,

                                 vs.

                          RICHARD T. MIYAO,
                             Respondent.


                         ORIGINAL PROCEEDING
                          (ODC NO. 17-O-059)

               ORDER OF TRANSFER TO INACTIVE STATUS
   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
     and Intermediate Court of Appeals Associate Judge Chan,
                 in place of McKenna, J., recused)

          Upon review of the March 8, 2019 petition filed by the

Disciplinary Board of the Supreme Court of the State of Hawai#i,

requesting this court to immediately transfer Respondent

Richard T. Miyao to inactive status, pursuant to Rules 2.19 (b)

of the Rules of the Supreme Court of the State of Hawai#i (RSCH),

we conclude interim transfer to inactive status is warranted.

Therefore,

          IT IS HEREBY ORDERED that Respondent Miyao is

immediately transferred to inactive status in this jurisdiction,
pursuant to RSCH Rule 2.19(c), effective with the filing of this

order.   Respondent Miyao shall remain on inactive status until

further order of this court but may, at his discretion, apply to

this court for a return to active status, pursuant to RSCH Rule

2.19(f), upon submission of evidence that he is fit to resume the

practice of law.

           IT IS FURTHER ORDERED that the Office of Disciplinary

Counsel (ODC) shall suspend and hold in abeyance proceedings

against Respondent Miyao to the extent required by RSCH Rule

2.19(h).

           IT IS FURTHER ORDERED that ODC shall, within 30 days of

the entry date of this order, submit to this court its opinion as

to whether appointment of a trustee over Respondent Miyao’s legal

practice is warranted, pursuant to RSCH Rule 2.20.   Respondent

Miyao may also, within the same time frame, submit any

information or arguments on that issue he may deem appropriate,

for this court’s consideration.

           IT IS FURTHER ORDERED that the clerk of the court shall

render the docket in this matter public, but shall, as required

by RSCH Rule 2.19(i), seal all docket entries except for this

instant order and any subsequent final orders transferring

Respondent Miyao to inactive status, or reinstating him to

practice, which shall remain public.

           IT IS FURTHER ORDERED that the Disciplinary Board


                                  2
shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

Miyao maintained his practice.

          IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated,

pursuant to RSCH Rule 2.20, to protect the interests of both

Respondent Miyao and his clients.

          DATED: Honolulu, Hawai#i, March 20, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson

                                     /s/ Derrick H.M. Chan




                                 3